Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00754-CR

                            John Adrian BARRERRA,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

          From the 452nd Judicial District Court, Kimble County, Texas
                       Trial Court No. 2014-DCR-0463
                  Honorable Robert Hofmann, Judge Presiding

BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED April 29, 2015.


                                         _________________________________
                                         Karen Angelini, Justice